Per Curiam.

Giving effect to all the elements of value we are of opinion that the assessments on the relator’s property should be reduced as follows:



As so modified the order so far as appealed from should be affirmed, with $20 costs and disbursements to the relator-appellant.
Martin, P. J., Glennon, Untermyer, Cohn and Callahan, JJ., concur.
Order, so far as appealed from, unanimously modified in accordance with opinion, and as so modified affirmed, with $20 costs and disbursements to the relator-appellant. Settle order on notice.